DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/826,061 and response filed on 12 October 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. claims 1 and 9 recite that the "attachment is configured to irreversibly hold onto a firearm".  After a review of the Specification the Examiner cannot ascertain how the device may be actually “irreversibly” connected to a firearm.  All of the examples for attaching to a firearm found do not include things such as .
For the purposes of examination, the term “irreversible or irreversibly” will be interpreted to mean attached to the firearm such that the device would stay attached to the firearm when the firearm is removed from a carry position and placed into a use position by a user.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-18 recite “…by inserting the firearm into an opening of the attachment feature…”  It is unclear exactly what is meant by “the firearm”.  If the firearm, meaning 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2,320,450 issued to Valenzuela.
Regarding Claims 1, 9, Valenzuela discloses a method for carrying a firearm and a device, wherein said device comprises a coupler (15) and an attachment feature (6), wherein the coupler comprises a strip or article with a shape of a rectangle (see fig.3, 15), wherein the coupler is configured to hold onto an article of clothing (at least 
Regarding Claims 2-3, 10-11, Valenzuela discloses the device wherein the coupler and attachment feature are one part (see fig.3).
Regarding Claims 6, 14, Valenzuela discloses the device where the coupler is configured to hold onto any of the claimed articles (it is noted that the coupler of Valenzuela is a clip that is configured to hold onto an article of clothing, and is considered configured to hold onto any article of clothing where the clip would fit, including MOLLE systems, vests, harnesses, belts, pockets, etc…).
Regarding Claims 7, 15, Valenzuela discloses the device wherein the attachment feature is configured for attachment to a firearm by inserting a component of the firearm into an opening of the attachment feature (components 9/10 are inserted into openings 7/8).
Regarding Claims 8, 16, Valenzuela discloses the device wherein the attachment features is configured to attach the device to an air gun and airsoft gun (the Examiner takes official notice that it is old and well-known in the art that air guns and airsoft guns are made to mimic models of existing firearms, such as handguns as shown in Valenzuela [the 1911 handgun], therefore the device of Valenzuela would inherently be configured to attach to air guns and airsoft guns of this model [1911] handgun).
Regarding Claims 17-18, as best understood, Valenzuela discloses the device wherein the attachment feature is configured so that the firearm can be attached to the attachment feature by removing a stock from the firearm and by inserting the firearm (or .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,320,450 issued to Valenzuela.
Regarding Claims 4-5, 12-13, Valenzuela discloses the device but is silent as to the exact dimensions as claimed.  However, it would have been an obvious matter of design choice to create the device of the sizes as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is In re Rose, 105 USPQ 237 (CCPA 1955).

IN ADDITION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0187990 to Ray in view of US Patent 2,320,450 issued to Valenzuela.
Regarding Claims 1, 9, Ray discloses a method for carrying a firearm and a device, wherein said device comprises a coupler (fig.5, 3106) and an attachment feature (fig.5, 3102), wherein the coupler is configured to hold onto an article of clothing 
Ray fails to specifically disclose the coupler comprises a plate, a strip, or an article with a shape of a rectangle, an oval, or an oblong shape, or a combination of these shapes.  Ray discloses a coupler of a circular shape designed to fit inside a slot of a retaining member in order to attach the rifle to a user’s clothing or clothing accessory for a hands-free method of carrying the firearm.
Valenzuela teaches a similar firearm device that comprises a coupler (15) and an attachment feature (6), wherein the attachment feature attaches to the firearm, leaving a coupler exposed with a strip/article of rectangular shape used as an attachment clip to attach a firearm to an article of clothing or clothing accessory for a method of carrying the firearm hands-free.
It would have been obvious to one having ordinary skill in the art at the time of the invention, to utilize the teaching of Valenzuela and modify the design of Ray, and utilize a strip/article of rectangular shape formed as a clip instead of the circular coupler.  The modification would simplify the device of Ray and still allow hands-free carry of the firearm by attaching the clip (coupler 15 of Valenzuela) to an article of clothing or clothing accessory.
Regarding Claims 2-3, 10-11, the combination of Ray and Valenzuela discloses the device wherein the coupler and attachment feature are one part (see Ray fig.5).
Regarding Claims 4-5, 12-13, the combination of Ray and Valenzuela discloses the device but is silent as to the exact dimensions as claimed.  However, it would have been an obvious matter of design choice to create the device of the sizes as claimed, In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claims 6, 14, the combination of Ray and Valenzuela discloses the device where the coupler is configured to hold onto any of the claimed articles (it is noted that the coupler of Valenzuela is a clip that is configured to hold onto an article of clothing, and is considered configured to hold onto any article of clothing where the clip would fit, including MOLLE systems, vests, harnesses, belts, pockets, etc…).
Regarding Claims 7, 15, the combination of Ray and Valenzuela discloses the device wherein the attachment feature is configured for attachment to a firearm by inserting a component of the firearm into an opening of the attachment feature (see Ray fig.2).
Regarding Claims 8, 16, the combination of Ray and Valenzuela discloses the device wherein the attachment features is configured to attach the device to an air gun and airsoft gun (the Examiner takes official notice that it is old and well-known in the art that air guns and airsoft guns are made to mimic models of existing firearms, such as the rifle as shown in Ray [AR-15, see at least paragraph 24], therefore the device of Ray/Valenzuela would inherently be configured to attach to air guns and airsoft guns of this model), further a rifle, an automatic rifle, or semi-automatic rifle (see Ray at least paragraph 24 and figure 2).
Regarding Claims 17-18, as best understood, the combination of Ray and Valenzuela discloses the device wherein the attachment feature is configured so that the firearm can be attached to the attachment feature by removing a stock from the .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN COOPER/Primary Examiner, Art Unit 3641